United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50711
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER MEZA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CR-653-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Christopher Meza appeals his convictions and sentences for

conspiracy to possess with intent to distribute cocaine and

possession with intent to distribute cocaine in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B), 846.     Meza argues that the

district court erred in allowing his post-arrest photographs into

evidence and in refusing to adjust his sentence for a minor role

in the offense.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50711
                                 -2-

     Given that the jury was aware the photographs were post-

arrest photographs and not mug shots and that Meza did not object

to the admission of the other defendants’ photographs, the

district court’s admission of Meza’s post-arrest photographs was

not an abuse of discretion.     See United States v. Carrillo, 20

F.3d 617, 620 (5th Cir. 1994); United States v. Cochran, 697 F.2d

600, 608 (5th Cir. 1983).     Even if the district court’s

evidentiary ruling had been an abuse of discretion, however, the

ruling was harmless in light of the other “strong evidence”

against Meza.   United States v. Torres-Flores, 827 F.2d 1031,

1038 (5th Cir. 1987).

     United States Sentencing Guidelines § 3B1.2 provides a

reduction of two levels for a “minor” participant in an offense.

A minor participant is any participant “who is less culpable than

most other participants, but whose role could not be described as

minimal.”   U.S.S.G. § 3B1.2, comment. (n.5); United States v.

Zuniga, 18 F.3d 1254, 1261 n.10. (5th Cir. 1994).     As Meza was

directly involved in finding a supplier for the cocaine and

directly involved in the delivery of the cocaine, his level of

involvement in the offense was not minor.     See United States v.

Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001).    Accordingly, the

district court did not clearly err in refusing to adjust Meza’s

offense level under United States Sentencing Guidelines § 3B1.2.

See United States v. Deavours, 219 F.3d 400, 404 (5th Cir. 2000).

     Meza’s convictions and sentences are AFFIRMED.